Citation Nr: 0027191	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This appeal arose from a June 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  The veteran and his wife testified at a 
personal hearing before a member of the Board of Veterans' 
Appeals (Board) sitting in New Orleans, Louisiana.

The issues of entitlement to service connection for PTSD and 
a compensable evaluation for a bilateral hearing loss 
disability will be subject to the attached remand.


FINDING OF FACT

The veteran has not been shown to suffer from tinnitus which 
can be related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
tinnitus as this condition is directly related to his 
service-connected bilateral hearing loss disability.  He has 
asserted that his hearing loss caused the tinnitus.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

The veteran has contended that he suffers from tinnitus 
caused by his service-connected bilateral hearing loss 
disability.  A review of his service medical records found no 
complaints of or treatment for tinnitus.  During a VA 
examination conducted in January 1993, he denied suffering 
from this condition.  In an August 1997 statement, he 
indicated that he had experienced ear infections in service; 
he stated that he still had ringing in the ears.  A VA 
examination conducted in September 1997 included a normal 
examination of his ears.  He reported having intermittent 
bilateral tinnitus, which had been present for about two 
years.  During a May 2000 personal hearing, he stated that he 
had ringing in his ears which would come and go.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence of record, the Board observes 
that there is no competent (i.e., medical) evidence 
suggesting that the veteran's currently diagnosed tinnitus is 
related to his service-connected bilateral hearing loss 
disability.  There is no objective medical evidence of record 
that indicates that the veteran's tinnitus is etiologically 
related to his hearing loss disability.  While the veteran 
has expressed his belief that such a relationship exists, he 
is not competent, as a lay person, to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran has contended that service connection for PTSD is 
warranted.  He asserts that this condition has been diagnosed 
by his private physician, and that he currently experiences 
nightmares, flashbacks and depression.

In reviewing the evidence of record, the Board notes that the 
issue of entitlement to service connection for PTSD was 
initially denied by the RO in August 1994; the veteran was 
notified of this decision on August 18, 1994.  A rating 
action was then issued on August 31, 1994, which confirmed 
and continued the earlier rating action.  He was notified of 
this decision on September 6, 1994.  The veteran failed to 
disagree with either of the decisions within one year of 
notification of them; therefore, these decisions became final 
and cannot be reopened absent the submission of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999).  

However, the Board's review indicates that the RO did not 
handle this issue on a new and material basis; rather, the 
issue was dealt with on a de novo basis.  Since the Board is 
proposing to consider this case on a basis not considered by 
the RO (that is, whether the veteran has presented new and 
material evidence to reopen his claim for service connection 
for PTSD), it is determined that, in order to avoid any 
prejudice to the veteran and in order to allow him to present 
evidence and argument on the newness and materiality of the 
evidence submitted since the 1994 denial, the RO should be 
given the opportunity to review the case prior to a final 
determination by the Board.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran has also contended that his service-connected 
bilateral hearing loss disability is more disabling than the 
current disability evaluation would suggest.  The evidence of 
record indicates that his hearing loss was last evaluated by 
VA in September 1997.  The veteran has claimed that his 
hearing has worsened since this examination.  Despite this 
assertion, the RO made no effort to re-examine the veteran.  
Moreover, he asserted during his May 2000 personal hearing 
that he had had an audiological evaluation in January 1999.  
A report of this evaluation is not of record.  This should be 
obtained and associated with the claims folder prior to a 
final determination by the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should readjudicate the 
veteran's claim for service connection 
for PTSD on a new and material basis.  
That is, it should be determined whether 
the veteran has submitted sufficient new 
and material evidence to reopen the 
previously denied claim.  If the decision 
remains adverse to the appellant, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case which includes the laws and 
regulations pertaining to the reopening 
of previously denied claims for service 
connection.  He should then be given the 
appropriate opportunity to respond.  This 
issue should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

2.  The RO should contact the veteran and 
request information as to where he 
underwent the January 1999 audiological 
evaluation.  If this was conducted at a 
private facility, he should be asked to 
sign and return a consent form 
authorizing its release to VA.  The 
facility should then be contacted and 
requested to provide a copy of the 
evaluation.  If it was conducted at a VA 
facility, the RO should contact that 
facility and request a copy of the 
evaluation.

3.  The RO should then afford the veteran 
a complete VA audiological examination in 
order to fully evaluate the current 
nature and degree of severity of his 
service-connected bilateral hearing loss 
disability.  The claims folder must be 
made available to the examiner to review 
in conjunction with the remand, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

4.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected bilateral hearing loss 
disability.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



